HOLMES, Circuit Judge
(dissenting).
The adage that hard cases make bad precedents is very true. I am afraid the adage is exemplified in this case, but the principle involved is more important than the amount of money sought to be recovered.
This case turns largely upon the meaning to be given the word tips. If what the red caps received were gifts or gratuities, they had the right to keep them for themselves. Whatever moral compulsion one may have been under to tip red caps, Pullman porters, or other employees, there was no legal obligation to do so during the period here involved. I think if Congress had intended that tips should be included in the meaning of the word wages it would have said so.
The majority opinion is not concerned with the proper meaning of the word tips. It says: “Along with dictionary definitions, we put aside a number of decisions cited about the ownership of tips, somewhat conflicting, because each dealt with its own kind of tip and none * * * dealt with money paid a red cap by a passenger.”
The general rule is that words should be given their usual and ordinary meanings, unless the contrary clearly appears from the circumstances in which they are used. I dissent for the above and the further reasons fully stated by the district court in its opinion reported in Pickett v. Union Terminal Co., D.C., 33 F.Supp, 244.